   Case: 1:12-cv-06170 Document #: 115 Filed: 01/15/19 Page 1 of 3 PageID #:4032




                  IN THE UNITED STATES DISTRICT COURT FOR THE
                         NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

United States of America ex rel.              )
LEONARD LOGAN,                                )
                                              )       Case No. 12 CV 6170
        Petitioner,                           )
                                              )
               vs.                            )
                                              )
NEDRA CHANDLER, Warden,                       )
                                              )       Hon. Judge Kennelly
        Respondent.                           )


                             THE PARTIES’ STATUS REPORT
                            ON STATE COURT PROCEEDINGS


        NOW COMES Petitioner Leonard Logan and Respondent Nedra Chandler, by and

through their counsel, and present the following status report on the state court proceedings in

this case:

        On January 14, 2019, Leonard Logan had a status before the state court on his state court

post-conviction proceedings. The state court set an evidentiary hearing date for Mr. Logan’s

Illinois state actual innocence claim about Ervin Walls, the only issue that the state court allowed

to proceed to an evidentiary hearing. That hearing is set to take place on February 6, 2019. The

hearing may conclude that date or may need a separate date for argument following the

presentation of evidence.
Case: 1:12-cv-06170 Document #: 115 Filed: 01/15/19 Page 2 of 3 PageID #:4032




                                         Respectfully Submitted,

                                         /s/ Tara Thompson
                                         Jon Loevy
                                         Tara Thompson
                                         David B. Owens
                                         THE EXONERATION PROJECT
                                           at the University of Chicago Law School
                                         6020 S. University Avenue
                                         Chicago, IL 60637
                                         (312) 789-4955
                                         tara@exonerationproject.org
                                         Counsel for Petitioner

                                         /s/ Retha Stotts
                                         RETHA STOTTS
                                         Assistant Attorney General
                                         100 West Randolph Street, 12th Floor
                                         Chicago, Illinois 60601-3218
                                         PHONE: (312) 814-0010
                                         FAX: (312) 814-2253
                                         EMAIL: rstotts@atg.state.il.us
                                         Counsel for Respondent

                                         DATE:         January 15, 2019




                                     2
   Case: 1:12-cv-06170 Document #: 115 Filed: 01/15/19 Page 3 of 3 PageID #:4032




                                CERTIFICATE OF SERVICE

        I, Tara Thompson, an attorney, certify that on January 15, 2018, I sent by electronic
means a copy of the attached Parties’ Status Report on State Court Proceedings, to counsel of
record through this Court’s CM/ECF System.

                                                    /s/Tara Thompson




                                               3
